DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13-Jun-2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “one or more gears” is indefinite because it is unclear whether this includes, is the same as, or distinct from the previously recited “input gear . . . output gear [and] linking gear” (see claim 1).  
Regarding claim 4, the phrases “an input gear” and “an output gear” are indefinite because it is unclear whether these are the same as the previously recited input gear and output gear.  
Regarding claim 5, the phrase “a linking gear” is indefinite because it is unclear whether this is the same as the previously recited linking gear.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the phrase “wherein said linking mechanism comprises one or more gears” fails to further limit independent claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakane (GB 2026962).
Regarding claim 13, Nakane discloses a braking system for a vehicle (see Abstract, FIGS. 1-4), comprising: a) a shaft (3) operably connected to a vehicle power source (via differential (17)) and effective to directly or indirectly rotate a wheel (15) of the vehicle upon rotation of the shaft about its axis (see page 2, lines 1-9); b) a piston (9) positioned at a first position along or around said shaft and effective for applying an axial force in a first direction along the axis of the shaft (see FIG. 4; page 2, line 37); c) a fluid channel (10) fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft (see page 2, lines 37-44); d) a pressure plate (see FIG. 4, disc (4) adjacent to housing (1)) positioned at a second position along or around said shaft and effective for applying an axial force in a second direction opposite said first direction along the axis of the shaft in response to the application of an axial force in said first direction by said piston (see FIG. 4; page 2, lines 37-44); e) a clutch pack (4, 5) positioned between said pressure plate and said piston (see FIG. 4), said clutch pack comprising a first set of clutch plates (5) radially surrounding a portion of said shaft (see FIG. 4), and a second set of clutch plates (4) radially surrounding a portion of said shaft (see FIG. 4), wherein the first set of clutch plates is connected to said shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates (see page 2, lines 16-17), and wherein the second set of clutch plates is prevented from rotating about the axis of the shaft (see page 2, lines 24-27), and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates (see FIG. 4), so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set 24of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft (see page 2, lines 37-44).
Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kingston (US 2006/0183592).
Regarding claim 15, Kingston discloses a wet brake system (see ¶¶ 0035, 0059; FIG. 6) (note: the rejection relies on the embodiment shown in FIG. 6 of Kingston, but reference is made below to FIG. 1 for identification of elements that are not specifically identified in FIG. 6 but common to both embodiments shown in FIG. 1 and FIG. 6 (see e.g. ¶ 0059, “[t]he friction brake 48 is constructed in the same way as the brake 23 according to the first preferred embodiment”)) for mounting a wheel (see ¶ 45) of a vehicle having a drive axle (70), comprising: a brake housing (37) configured for mounting on the vehicle (see FIG. 6); a wet brake system (48) in the brake housing (see ¶¶ 0035, 0039; FIG. 6), the wet brake system deployable between a brake release configuration and a braking configuration and configured to apply a braking force to the drive axle (see ¶¶ 0036, 0037) and including: a piston (26) (see FIG. 1; see also annotated FIG. 6, below) slidably disposed in the brake housing between a brake release position and a braking position (see ¶¶ 0036, 0037); a pressure plate (8) (see annotated FIG. 6, below) carried by the brake housing in fixed and spaced-apart relationship to the piston (see Annotated FIG. 6, below); at least one clamp plate (see FIG. 6, ¶ 0035; “brake disks [] connected to a static part 24”) disposed for axial movement between the piston and the pressure plate (see ¶¶ 0036); and at least one friction disk (see FIG. 6, ¶ 0035, “second set of brake disks [] connected to external splines 22”) configured to be splined to the drive axle between the at least one clamp plate and the pressure plate (see ¶ 0035, FIG. 6).

    PNG
    media_image1.png
    594
    509
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Armfield et al. (US 2012/0181850) in view of Kingston (US 2006/0183592).
Regarding independent claim 1, Armfield discloses a braking system for a portal lift assembly for an all-terrain vehicle or a utility task vehicle (see Abstract, FIGS. 1-6), the system comprising: a) a portal box housing (24) having a stock axle receptacle (34) adapted to receive a stock axle shaft of an off-road vehicle (see ¶ 0030); b) a linking mechanism (52, 54, 57) housed in said portal box and effective for linking a stock axle received in the stock axle receptacle to an output shaft (58), wherein the linking mechanism comprises an input gear (52), an output gear (54), and a linking gear (47) contained in the housing (see FIG. 7); c) an output shaft (58) operably connectable via said linking mechanism to a stock axle received in the stock axle receptacle (see FIGS. 6, 8), and effective to rotate upon rotation of the stock axle (see ¶ 0008); and d) a brake system (84).
Armfield does not disclose d) a piston positioned in the portal box housing at a first position along or around said output shaft and effective for applying an axial force in a first direction along the axis of the output shaft; e) a fluid channel fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line, thereby moving the piston axially in said first direction along the axis of the shaft; f) a pressure plate positioned in the portal box housing at a second position along or around said output shaft and effective for applying an axial force in a second direction opposite said first direction along the axis of the output shaft in response to the application of an axial force in said first direction by said piston; g) a clutch pack positioned in the portal box housing between said pressure plate and said piston, said clutch pack comprising a first set of clutch plates radially surrounding a portion of said shaft, and a second set of clutch plates radially surrounding a portion of said shaft, 21wherein the first set of clutch plates is splined directly to the output shaft shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates, and wherein the second set of clutch plates is prevented from rotating about the axis of the shaft, and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates, so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft.  
Kingston teaches a braking system (see Abstract, FIG. 6) comprising a gearbox housing (37), an output shaft (70), d) a piston (26) (see Annotated FIG. 6, above) positioned in the gear box housing at a first position along or around said output shaft and effective for applying an axial force in a first direction along the axis of the output shaft (see ¶ 0037; note: ¶ 0037 discusses the embodiment shown in Figure 1, but the discussion of the piston is applicable to the embodiment shown in FIG. 6); e) a fluid channel (29) fillable with a non-compressible fluid and effective to apply a hydraulic force to said piston when pressure is applied to fluid in the line (see ¶ 0038), thereby moving the piston axially in said first direction along the axis of the shaft (see ¶ 0038); f) a pressure plate (8) (see Annotated FIG. 6, above) (see also ¶ 0038) positioned in the portal box housing at a second position along or around said output shaft (see Annotated FIG. 6, above) and effective for applying an axial force in a second direction opposite said first direction along the axis of the output shaft in response to the application of an axial force in said first direction by said piston (see e.g. ¶¶ 0037, 0038); g) a clutch pack (23) positioned in the portal box housing between said pressure plate and said piston (see FIG. 6), said clutch pack comprising a first set of clutch plates (see FIG. 6, ¶ 0035, “second set of brake disks [] connected to external splines 22”) radially surrounding a portion of said shaft (see FIG. 6), and a second set of clutch plates (see FIG. 6, ¶ 0035; “brake disks [] connected to a static part 24”) radially surrounding a portion of said shaft (see FIG. 6), 21wherein the first set of clutch plates is splined directly to the output shaft in a manner effective to cause those clutch plates to rotate about the axis of the shaft when the shaft rotates (see FIG. 6, ¶ 0035, “second set of brake disks [] connected to external splines 22”), and wherein the second set of clutch plates is prevented from rotating about the axis of the shaft (see FIG. 6, ¶ 0035; “brake disks [] connected to a static part 24”), and wherein members of the first set of clutch plates are interspersed between members of the second set of clutch plates (see FIG. 6), so that when the clutch pack is sufficiently compressed by axial forces applied by said piston and said pressure plate, the first set of clutch plates is forced against the second set of clutch plates so that friction forces between members of the first set of clutch plates and members of the second set of clutch plates slow and may subsequently stop the rotation of the shaft (see ¶¶ 0036-0038).
It would have been obvious to replace the brake system of Armfield with the brake system of Kingston to provide a brake system located within the interior of the portal box housing (see e.g. Kingston, FIG. 6), thereby reducing exposure of the brake components to the environment, thereby preventing water and other environmental elements from negatively affecting brake performance.  
Regarding claim 2, Armfield does not disclose a wheel hub adapted to receive a distal end portion of said output shaft, and adapted to turn a wheel mounted to said wheel hub upon rotation of the output shaft.  Rather, Armfield discloses that the wheel hub and output shaft are integral (see FIG. 6).  
Kingston teaches a braking system for a vehicle (see Abstract, FIG. 6) comprising a wheel hub (64)  (see e.g. FIG. 6) adapted to receive a distal end portion of an output shaft (68), and adapted to turn a wheel mounted to said wheel hub upon rotation of the output shaft (see e.g. FIG. 6, ¶ 0077).
It would have been obvious to replace the integral output shaft and hub of Armfield with the separable output shaft and hub of Kingston to allow for repair or replacement of the hub upon damage and/or to allow for the fitting of hubs of different configurations.  
Regarding claim 3, Armfield discloses that said linking mechanism comprises one or more gears (52, 54) (see FIG. 6; ¶ 0038).  
Regarding claim 4, Armfield discloses that said one or more gears comprises an input gear (52) operably linked to said stock axle to rotate upon rotation of said stock axle (see FIG. 6), and an output gear (54) operably linked to said input gear to rotate in the same direction as said stock axle (see FIG. 6; ¶ 0038).  
Regarding claim 5, Armfield discloses that said linking mechanism additionally comprises a linking gear (57) (see FIG. 5; ¶ 0038).  
Regarding claim 6, Armfield discloses that said linking mechanism directly or indirectly connects said stock axle to said output shaft in a manner effective to cause said output shaft to rotate at a slower speed than said stock axle (see ¶ 0038).  
Regarding claim 7, Armfield discloses that said system further includes an end of a stock axle (32) received in said housing receptacle (see FIG. 1; ¶ 0030).  
Regarding claim 8, Kingston teaches that said pressure plate is maintained in a fixed position that does not rotate with said output shaft (see ¶ 0038, 0040).  
Regarding claim 9, Kingston teaches that said piston radially surrounds said output shaft (see FIG. 6).  
Regarding claim 10, Kingston teaches that said closed fluid channel is the stock brake line of said vehicle (see ¶ 0038).  
Regarding claim 11, Kingston teaches said output shaft includes a splined portion having as multiplicity of teeth and the first set of clutch plates has a corresponding multiplicity of teeth adapted to mate with the teeth on the splined portion of the output shaft (see ¶ 0034) so that engagement of the splined shaft teeth with the clutch plate teeth causes the first set of clutch plates to rotate with the output shaft (see ¶ 0034).  
Regarding claim 12, Kingston discloses that said gear box housing includes a set of grooves (25) and the second set of clutch plates has a corresponding set of tabs (25) adapted to mate with the grooves in the housing so that engagement of the tabs in the grooves prevents the second set of clutch plates from rotating with respect to the housing (see ¶ 0035, “splined connection 25” form grooves and tabs).  
Regarding claim 14, Armfield discloses a portal box assembly (see Abstract, FIGS. 1-6) for mounting a wheel of a vehicle having a drive axle (see ¶ 0028), comprising: a portal box housing (48) configured for mounting on the vehicle (see ¶ 0028), the portal box housing having a housing interior (see FIG. 6); a lift kit and gear reduction system (52, 54, 57) in the housing interior of the portal box housing (see FIGS. 6, 7), the lift kit and gear reduction system including: an input gear (52) configured to be drivingly engaged by the drive axle on the vehicle (see ¶ 0030); an output gear (54) drivingly engaged by the input gear (via (57)), the output gear disposed in offset or spaced-apart relationship to the input gear (see FIGS. 6, 7); and a spindle drivingly engaged by the output gear (see FIG. 6, spindle aligned along axis (R2)), the spindle configured to drivingly engage the wheel of the vehicle (see ¶ 0028; FIGS. 1, 4); and a brake system (58, 84).
Armfield does not disclose that the brake system is a wet brake system in the housing interior of the portal box housing, the wet brake system deployable between a brake release configuration and a braking configuration applying a braking force to the spindle.  
Kingston teaches a gear box assembly (see FIG. 6) comprising a housing (37), a gear reduction system (4, 40) (see ¶¶ 0044-0046) in the housing, and a wet brake system (48) in the housing interior of the portal box housing (see ¶¶ 0035, 0039; FIG. 6), the wet brake system deployable between a brake release configuration and a braking configuration applying a braking force to the spindle (see ¶¶ 0036, 0037).  
It would have been obvious to replace the brake system of Armfield with the brake system of Kingston to provide a brake system located within the interior of the portal box housing (see e.g. Kingston, FIG. 6), thereby reducing exposure of the brake components to the environment, thereby preventing water and other environmental elements from negatively affecting brake performance.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new grounds of rejection noted above.  
Applicant has not addressed the merits of the rejection of claims 14 and 15.  As such, no further response can be provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
August 27, 2022